TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00119-CR


Alexander Chavez, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-10-205867, HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING


O R D E R
PER CURIAM
		This is an appeal from a conviction for family violence assault.  Appellant's brief was
due July 18, 2011.  The brief has not been received and no extension of time has been requested. 
Further, appellant's appointed attorney, Alexander L. Calhoun, failed to respond to this Court's
notice that the brief is overdue.
		We therefore abate the appeal.  The trial court shall conduct a hearing to determine
whether appellant desires to prosecute this appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make
appropriate findings and recommendations.  Tex. R. App. P. 38.8(b)(3).  If necessary, the court shall
appoint substitute counsel who will effectively represent appellant in this cause.  A record of this
hearing, including copies of all findings and any orders, shall be forwarded to the Clerk of this Court
for filing no later than thirty days from the date of this order.  Tex. R. App. P. 38.8(b)(3).
		It is so ordered on this the 30th day of September, 2011.

Before Chief Justice Jones, Justices Pemberton and Henson
Do Not Publish